The only question presented in the motion for rehearing relates to the action of the trial court in admitting in evidence appellant's confession over the objection that it was shown on the face of the confession that it was not voluntary. As stated in the original opinion, the closing paragraph of the confession contains the following: "This statement made only after seeing statement made by Charles C. Withers, this statement taken July 30, 1931. (Signed) Warren B. Butler." It is contended that the recital in the confession that it was made after appellant had seen the statement made by Charles C. Withers rendered the confession on its face involuntary. Attention was called in the original opinion to the fact that the bill of exception was silent touching the contents of Withers' statement. The conclusion reached was that the failure of the bill to show the contents of the confession of Withers left no basis for this court to determine whether there were facts in the confession of Withers which had any bearing on the voluntary nature of appellant's statement. On its face, appellant's confession shows it was made after due warning and under all the formalities required by article 727, C. C. P. We are unable to reach the conclusion that the statement in the confession to which reference has been made should within itself be held to render the confession inadmissible.
The motion for rehearing is overruled.
Overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 546